BAKER, Judge,
dissenting.
I respectfully dissent and cannot agree with the majority's conclusion that Clark is entitled to relief from the trial court's judgment under Trial Rule 60(B). In my view, the joint petition and the proposed "Judgment Entry" prepared by Tyler establishing paternity and custody issues with respect to T.G.T. substantially satisfy the requirements of Indiana Code section 31-14-10-8, just as the trial court held.
The statute clearly provides that a hearing is not required if "the mother and the alleged father execute and file with the court a verified written stipulation; or the parties have filed a joint petition resolving the issues of eustody, child support, and visitation." It is my position that this is precisely what the September 23, 2002 signed judgment accomplished, and the entry memorialized the agreement of Taylor and Clark at the May 4, 2002 meeting. Inasmuch as Tyler made it clear to Clark that he was representing Taylor in the matter, and the trial court determined that she understood that revelation, Clark may not successfully claim that she was acting under duress or was coerced into signing the agreed judgment.
To me, it is of no moment that Clark was not served with notice of the hearing on the joint petition to establish paternity. There was no need to serve her with that notice because the record demonstrates that Clark participated in, and "read and agreed to" the terms of the proposed judgment. Appellant's App. p. 18. To be sure, *1231it was established that the parties met with Tyler and had two minor changes made in the proposed entry. Taylor and Clark then reviewed the entry and signed it. Appellant's App. p. 19.
That said, it is apparent to me that the judgment here was not of the type contemplated by Trial Rule 60(B)(8) that authorizes relief "where under all the circumstances a need is clearly demonstrated." See WILLIAM F. HARVEY, 4 INDIANA PRACTICE RULES OF PROCEDURE ANNOTATED § 60.12 (@rd ed.2008). I therefore vote to affirm the judgment regarding the paternity and custody determinations, but would remand the cause to the trial court so that it may conduct a hearing with respect to parenting time, child support and other financial obligations that should be borne by the parties as the cireumstances here might warrant.